








FIRST AMENDMENT TO CREDIT AGREEMENT


THIS FIRST AMENDMENT TO CREDIT AGREEMENT, dated as of February 25, 2014 (this
“Agreement”), is entered into among Louisiana-Pacific Corporation, a Delaware
corporation (the “Borrower”), the Guarantors identified on the signatures pages
hereto, the Lenders and Voting Participants identified on the signature pages
hereto, American AgCredit, PCA (as assignee of American AgCredit, FLCA), as
Administrative Agent (the “Administrative Agent”) and CoBank, ACB, as L/C Issuer
(the “L/C Issuer”). Capitalized terms used herein and not otherwise defined
shall have the meanings ascribed thereto in the Credit Agreement (as defined
below).


RECITALS


A.    The Borrower, the Guarantors from time to time party thereto, the Lenders
from time to time party thereto, the Administrative Agent and the L/C Issuer are
parties to that certain Credit Agreement dated as of December 6, 2013 (as
amended or modified from time to time, the “Credit Agreement”).


B.    The Borrower has informed the Administrative Agent that it wishes to (a)
make one or more intercompany loans to its wholly owned Subsidiary, Can Holdco,
and (b) pledge such promissory note evidencing such loan(s) to Can Holdco to
secure the Borrower’s guarantee of LP Holdings’ forward subscription obligations
to Can Holdco.


C.    The Borrower and the Guarantors have requested certain changes to the
Credit Agreement to accommodate the transactions set forth above, and, in
connection therewith, the parties hereto have agreed to amend the Credit
Agreement as provided herein.


D.    In consideration of the agreements hereinafter set forth, and for other
good and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto agree as follows.


AGREEMENT


1.    Amendments.


(a)The definition of Excluded Property in Section 1.01 of the Credit Agreement
is amended to delete the word “and” prior to clause (h) thereof and to add the
following at the end thereof:


“, and (i) the Can Holdco Notes.”


(b)
Definitions of Can Holdco, Can Holdco Notes, Can Holdco Subscription Agreements
and LP Holdings are added to Section 1.01 of the Credit Agreement to read as
follows:



“Can Holdco” means LP Canada Holdings Corp., a corporation organized under the
laws of the province of British Columbia, Canada.
    
“Can Holdco Notes” means one or more promissory notes in an aggregate principal
amount not to exceed $750,000,000 Canadian Dollars to be issued to the Borrower
by Can Holdco which are secured by Can Holdco’s rights, payments, title and
interest in, to and under one or more of the Can Holdco Subscription Agreements
and all proceeds thereof.


“Can Holdco Subscription Agreements” means one or more subscription agreements
evidencing forward subscription obligations of LP Holdings’ to Can Holdco.


“LP Holdings” means Louisiana-Pacific Holdings LLC, a Delaware limited liability
company.






--------------------------------------------------------------------------------




(c)
Section 8.01 of the Credit Agreement is amended to (a) delete the word “and” at
the end of subsection (u); (b) renumber the current subsection (v) as subsection
(w); and (c) add a new subsection (v) to read as follows:



(v)        (i) Liens on the Can Holdco Notes and all proceeds thereof securing
the Borrower’s guarantee of LP Holdings’ obligations to Can Holdco under any Can
Holdco Subscription Agreement and (ii) Liens on one or more of the Can Holdco
Subscription Agreements and all proceeds thereof securing Can Holdco’s
obligations in respect of any Can Holdco Note; and


(d)
Section 8.02 of the Credit Agreement is amended to (a) renumber the current
subsection (n) as subsection (o); and (b) add a new subsection (n) to read as
follows:



(n)        An Investment consisting of one or more intercompany loans from the
Borrower to Can Holdco in a principal amount not to exceed $750,000,000 Canadian
Dollars at any time outstanding; and


(e)
Section 8.03 of the Credit Agreement is amended to (a) delete the word “and” at
the end of subsection (j); (b) renumber the current subsection (k) as subsection
(l); and (c) add a new subsection (k) to read as follows:



(k)        Indebtedness of Can Holdco evidenced by the Can Holdco Notes, in a
principal amount not to exceed $750,000,000 Canadian Dollars at any time
outstanding; and


2.    Effectiveness; Conditions Precedent. This Agreement shall be effective as
of the date of this Agreement upon receipt by the Administrative Agent of copies
of this Agreement duly executed by the Borrower, the Guarantors, the Required
Lenders, the Administrative Agent and the L/C Issuer.


3.    Ratification of Credit Agreement. Each of the Loan Parties hereby
acknowledges and consents to the terms set forth herein and agrees that this
Agreement does not impair, reduce or limit any of its obligations under the Loan
Documents as amended hereby.


4.    Affirmation of Liens. Each of the Loan Parties hereby affirms the liens
and security interests created and granted by it in the Loan Documents
(including, but not limited to, each of the Collateral Documents) and agrees
that this Agreement shall in no manner adversely affect or impair such liens and
security interests (other than as an express result of the change to the
definition of Excluded Property contemplated hereby).


5.    Representations and Warranties. Each of the Loan Parties represents and
warrants to the Lenders as follows:


(a)    It has taken all necessary action to authorize the execution, delivery
and performance of this Agreement;


(b)    This Agreement has been duly executed and delivered by such Person and
constitutes such Person’s legal, valid and binding obligations, enforceable in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally;


(c)    No material approval, consent, exemption, authorization or other action
by, or notice to, or filing with, any Governmental Authority or any other Person
is required in connection with the execution, delivery or performance by such
Person of this Agreement;


(d)    The execution and delivery of this Agreement does not (i) contravene the
terms of any of such Person’s Organization Documents; (ii) conflict with or
result in any breach or contravention of, or the creation of any Lien under, or
require any payment to be made under (A) any Contractual Obligation to which
such




--------------------------------------------------------------------------------




Person is a party or affecting such Person or the properties of such Person or
any of its Subsidiaries or (B) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; or (iii) violate any Law (including, without limitation,
Regulation U or Regulation X issued by the FRB); except in each case referred in
clauses (ii) or (iii), to the extent that conflict or violation could not
reasonably be expected to have a Material Adverse Effect;


(e)    After giving effect to this Agreement, the representations and warranties
of the Borrower and each other Loan Party contained in Article VI of the Credit
Agreement and any other Loan Document are true and correct in all material
respects on and as of the date hereof, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct, in all material respects, as of such earlier
date; and


(f)    After giving effect to this Agreement, no Default exists or would result.


6.    Guaranty. Each of the Guarantors, hereby consents to this Agreement and
hereby agrees (a) that the Guaranty in Article IV of the Credit Agreement is and
shall continue in full force and effect with respect to the Obligations, (b)
that, to its knowledge, as of the date hereof, there are no offsets, claims,
counterclaims, cross-claims or defenses of any Guarantor with respect to the
Guaranty nor, to each Guarantor’s knowledge, with respect to such Obligations,
(c) that the Guaranty is not released, diminished or impaired in any way by this
Agreement or the transactions contemplated hereby, and (d) that the Guaranty is
hereby ratified and confirmed in all respects. Each Guarantor hereby consents to
the terms of this Agreement and acknowledges that without this consent and
reaffirmation, the Administrative Agent and Lenders party hereto would not
execute this Agreement or otherwise consent to its terms.


7.    Counterparts/Telecopy. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of
executed counterparts of this Agreement by telecopy or .pdf shall be effective
as an original.


8.    GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.


9.    Reference to and Effect on Credit Agreement. Except as specifically
modified herein, the Credit Agreement and the other Loan Documents shall remain
in full force and effect and are each hereby ratified and confirmed. This
Agreement shall be considered a Loan Document from and after the date hereof.
The Borrower and the Guarantors intend for the amendments to the Loan Documents
set forth herein to evidence an amendment to the terms of the existing
indebtedness of the Borrower and the Guarantors to the Administrative Agent and
the Lenders and do not intend for such amendments to constitute a novation in
any manner whatsoever.


[remainder of page intentionally left blank]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.


BORROWER:
LOUISIANA-PACIFIC CORPORATION,

a Delaware corporation
By:    /s/ Mark G. Tobin
Name: Mark G. Tobin
Title: Treasurer


GUARANTORS:
LOUISIANA-PACIFIC HOLDINGS LLC,

a Delaware limited liability company
By:    /s/ Mark G Tobin
Name: Mark G Tobin
Title: Treasurer


LPS CORPORATION,
an Oregon corporation


By: /s/ Mark G Tobin    
Name: Mark G Tobin
Title: Treasurer






[SIGNATURE PAGES CONTINUE]






--------------------------------------------------------------------------------




ADMINISTRATIVE
AGENT:
AMERICAN AGCREDIT, pCA,

as Administrative Agent
By:    /s/ Michael J Balock
Name: Michael J Balock
Title: Vice President


L/C ISSUER:
cobank, acb,

as L/C Issuer
By: /s/ Zachery Carpenter    
Name: Zachery Carpenter
Title: Vice President
LENDERS AND VOTING
PARTICIPANTS:
AMERICAN AGCREDIT, PCA,

as a Lender
By:    /s/ Michael J Balock
Name: Michael J Balock
Title: Vice President
cobank, Fcb,
as a Lender
By: /s/ Zachery Carpenter    
Name: Zachery Carpenter
Title: Vice President
FARM CREDIT SERVICES OF AMERICA, PCA,
as a Lender


By: /s/ Ben Fogle    
Name: Ben Fogle
Title: Vice President Capital Markets
 








--------------------------------------------------------------------------------










AGFIRST FARM CREDIT BANK


By:     /s/ James M. Mancini Jr.                    
Name: James M Mancini Jr                        
Title:     Vice President                    






ii




FARM CREDIT MID-AMERICA, FLCA




By: /s/ Ralph M Bowman                         
Name:     Ralph M Bowman                    
Title:     Vice President                    






ii




        
GREENSTONE FARM CREDIT SERVICES, FLCA




By:     /s/ Jeff Pavlik                    
Name:     Jeff Pavlik                    
Title:     Vice President                    






ii




FIRST SOUTH FARM CREDIT




By:     /s/ John W. Hurt                    
Name:     John W Hurt                    
Title:     Vice President                    






